Exhibit 10.4

FORBEARANCE AGREEMENT (LEASE)

THIS FORBEARANCE AGREEMENT (LEASE) (this “Agreement”) is dated as of December
11, 2006 and is entered into by and between Buzzard Power Corporation, a
Delaware corporation (the “Lessee”) and Scrubgrass Generating Company, L.P., a
Delaware limited partnership (“Lessor”), with respect to the Amended and
Restated Lease Agreement dated December 22, 1995 (as amended through the date
hereof, the “Lease”) by and between Lessee and Lessor. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Lease.

RECITALS

WHEREAS, the parties hereto acknowledge that the current economic projections
and Operating Budget for the Project indicate that Lessee will be unable to pay
in full Basic Rent (Equity) coming due during one or more periods prior to
July 1, 2007; and

WHEREAS, subject to the terms and conditions set forth herein, Lessor is willing
to forbear for a period commencing on the Agreement Effective Date (as defined
below), and ending on the Forbearance Termination Date (as defined below), in
the exercise of remedies with respect to any Event of Default under the Lease
arising solely out of the failure to pay Basic Rent (Equity) under the Lease due
to a shortfall in Project Revenues available to make such payment of Basic Rent
(Equity), while reserving to Lessor (and the Agent, the Banks and other
financing parties under the Amended and Restated Reimbursement Agreement) all
rights and remedies with respect to any other default under the Lease and the
other Transaction Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION I. AGREEMENT

Subject to the terms of this Agreement, at the request of Lessee, Lessor hereby
agrees to forbear from exercising its rights and remedies under the Lease with
respect to any Event of Default under the Lease arising solely out of the
failure to pay Basic Rent (Equity) under Section 13.01(a)(ii) of the Lease due
to a shortfall in Project Revenues available to make such payment of Basic Rent
(Equity) (any such default, a “Specified Default”). Such forbearance shall
terminate on the “Forbearance Termination Date”, which shall be the earlier to
occur of (i) July 1, 2007, or (ii) the occurrence of an Event of Default under
the Lease, other than a Specified Default (such period of forbearance, the
“Forbearance Period”). On and after the Forbearance Termination Date, Lessor
(and, to the extent provided in the Transaction Documents, the Agent, the Banks
and other financing parties) shall be entitled to exercise all rights and
remedies with respect to the Specified Default as if such forbearance had never
been granted, and during the Forbearance Period, all Basic Rent (Equity) that is
not paid will continue to accrue, together with interest on any such overdue
amounts at the Default Rate.



--------------------------------------------------------------------------------

SECTION II. CONDITIONS TO EFFECTIVENESS

This Agreement shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “Agreement Effective Date”):

A. Execution. Lessor shall have received a counterpart signature page of this
Agreement duly executed by Lessee.

B. Necessary Consents. Lessor shall have obtained the consent of the Banks to
the execution, delivery and performance by Lessor of this Agreement.

SECTION III. REPRESENTATIONS AND WARRANTIES

In order to induce Lessor to enter into this Agreement, Lessee represents and
warrants to Lessor that the following statements are true and correct in all
material respects:

A. Corporate Power and Authority. Lessee has all requisite power and authority
to execute and deliver this Agreement and to carry out the transactions
contemplated by, and perform its obligations, hereunder.

B. Authorization of Agreements. The execution and delivery of this Agreement and
the performance of this Agreement have been duly authorized by all necessary
action on the part of Lessee.

C. No Conflict. The execution and delivery by Lessee of this Agreement and the
performance by Lessee of this Agreement do not and will not (i) violate or
require a consent, approval or filing under (A) any provision of any law,
statute, rule or regulation, or of the certificate or articles of incorporation
or partnership agreement, other constitutive documents or by-laws of Lessee or
(B) any applicable order of any court or any rule, regulation or order of any
governmental authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
agreement of Lessee, (iii) except as permitted under the Transaction Documents,
result in or require the creation or imposition of any lien upon any of the
properties or assets of Lessee (other than any Liens created under any of the
Transaction Documents), or (iv) be subject to any subsequent approval of
stockholders or partners or any approval or consent of any Person under any
agreement of Lessee.

D. Binding Obligation. This Agreement has been duly executed and delivered by
Lessee and constitutes a legal, valid and binding obligation of Lessee,
enforceable against such Lessee in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting creditors’ rights generally and
except as enforceability may be limited by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

E. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Agreement that
would constitute an Event of Default or a Default other than the Specified
Default.

 

2



--------------------------------------------------------------------------------

SECTION IV. MISCELLANEOUS

A. Effect on the Transaction Documents. Except for the forbearance by the Lessor
pursuant to the terms of this Agreement, the Lease and all other Transaction
Documents shall remain in full force and effect, and the execution, delivery and
performance of this Agreement shall not constitute an amendment, modification or
waiver of any provision of, or operate as an amendment, modification or waiver
of any right, power or remedy of Lessor (or, as assignee, Agent or any Bank)
under, the Transaction Documents.

B. Headings. Section and subsection headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT
LIMITATION SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

D. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

[Remainder of this page intentionally left blank.]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

LESSEE:   BUZZARD POWER CORPORATION   By:  

/s/ Thomas J. Bonner

  Name:   Thomas J. Bonner   Title:   President

 

LESSOR:   SCRUBGRASS GENERATING COMPANY L.P.   By:  

/s/ Jimmy Chow

  Name:   Jimmy Chow   Title:   Controller